EXHIBIT 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

 

 

This SECOND AMENDMENT TO LEASE AGREEMENT (“this Second Amendment”) is dated as
of November 4, 2019 (“Effective Date”), by and between ARE-MARYLAND NO. 24, LLC,
a Delaware limited liability company, having an address at 26 North Euclid
Avenue, Pasadena, California  91101 (“Landlord”), and REGENXBIO INC., a Delaware
corporation, having an address at Suite 210, 9600 Blackwell Road, Rockville,
Maryland  20850 (“Tenant”).

 

RECITALS

 

A.Landlord and Tenant have entered into that certain Lease Agreement dated as of
November 1, 2018 and a letter agreement dated November 1, 2018 (“Original
Lease”), as amended by a letter agreement dated April 12, 2019 and a First
Amendment to Lease Agreement dated April 23 2019 (“First Amendment”; together
with the Original Lease, the “Lease”), wherein Landlord leased to Tenant certain
premises containing approximately 139,281 rentable square feet (“Original
Premises”) located at Suite 100, Building F, 9800 Medical Center Drive,
Rockville, Maryland  20850, as more particularly described in the Lease.

 

B.Landlord and Tenant desire to amend the Lease, among other things, to (i)
expand the Original Premises by approximately 6,016 rentable square feet on the
first floor of the Building as shown on Exhibit A attached hereto labeled “1st
Floor BOMA Plan” (“First Floor Expansion Premises”), (ii) expand the Original
Premises by approximately 31,535 rentable square feet on the second floor of the
Building as shown on Exhibit A attached hereto labeled “2nd Floor BOMA Plan”
(“Second Floor Expansion Premises”), (iii) adjust certain definitions contained
in the Basic Lease Provisions to reflect the addition of the First Floor
Expansion Premises and the Second Floor Expansion Premises, (iv) modify the
amount of the TI Allowance based on the addition of the First Floor Expansion
Premises and the Second Floor Expansion Premises, and (v) adjust certain
provisions of the Lease governing maintenance and repair, signage, and the
Emergency Generators, all on the terms and conditions set forth in this Second
Amendment.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.Definitions; Recitals.  Terms used in this Second Amendment but not otherwise
defined shall have the meanings set forth in the Lease.  The Recitals form an
integral part of this Second Amendment and are hereby incorporated by reference.

 

2.Expansion of Premises.  Effective as of the Effective Date, (i) the Original
Premises shall be expanded to include the First Floor Expansion Premises and the
Second Floor Expansion Premises resulting in Tenant now leasing all of the
rentable square footage of the Building in its entirety, (ii) Exhibit A to this
Second Amendment, which depicts the First Floor Expansion Premises, the Second
Floor Expansion Premises, and the Original Premises, hereby replaces Exhibit A
to the Lease, and (iii) the following amendments are hereby made to the
definitions contained in the Basic Lease Provisions:

 

 

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 2

 

 

2.1The section of the Basic Lease Provisions of the Lease entitled, “Premises”,
is hereby amended by (i) deleting the first (1st) paragraph thereof in its
entirety and replacing it with the following:

 

That portion of the Project, containing approximately 176,832 rentable square
feet, as determined by Landlord, as shown as the hatched area on Exhibit A.  The
Premises consist of the following, all of which are depicted on Exhibit
A:  (i) approximately 24,703 rentable square feet located on the first floor of
the Building (“1st Floor Premises”), (ii) approximately 31,535 rentable square
feet on the second floor of the Building (“2nd Floor Premises), (iii)
approximately 40,198 rentable square feet located on the third floor of the
Building (“3rd Floor Premises”), (iv) approximately 40,198 rentable square feet
located on the 4th floor of the Building (“4th Floor Premises”), and
(v) approximately 40,198 rentable square feet located on the 5th floor of the
Building (“5th Floor Premises”).  The 1st Floor Premises, the 2nd Floor
Premises, the 3rd Floor Premises, and the 5th Floor Premises are collectively
referred to as the “Initial Premises,” and the Initial Premises and 4th Floor
Premises are collectively referred to as the “Premises.”

 

2.2The section of the Basic Lease Provisions of the Lease entitled, “Base Rent”,
shall be deleted in its entirety and replaced with the following:

 

 

Base Rent:

Initially, $435,253.13 per month (i.e., $37.50 per rentable square foot per
annum x 139,281 rentable square feet) for the Premises, subject to adjustment
upon confirmation of the rentable area of the Premises as provided above.

 

2.3The section of the Basic Lease Provisions of the Lease entitled, “Rentable
Area of Premises”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Premises:  176,832 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Premises as provided above.

 

2.4The section of the Basic Lease Provisions of the Lease entitled, “Rentable
Area of Project”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Project: 459,268 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Building as provided above.  As of
the Commencement Date, set forth below is the rentable area of the buildings
located in the Project (excluding Building E, the Parking Garage):

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 3

 

 

Building A:  43,380 rentable square feet

Building B:  58,326 rentable square feet

Building C:124,351 rentable square feet

Building D:  56,379 rentable square feet

Building F:176,832 rentable square feet

Total:459,268 rentable square feet

 

Landlord covenants and agrees that Landlord shall not re-measure the rentable
area of the Project during the Term except to reflect actual changes in the
physical size of the Project, and then only in accordance with the measurement
standards that have been used historically to measure such rentable area of the
Project.  Tenant’s Project Share and Building’s Share of Project shall be
promptly re-adjusted based on any changes in the Rentable Area of Project after
the Commencement Date.

 

2.5The section of the Basic Lease Provisions of the Lease entitled, “Tenant’s
Share”, shall be deleted in its entirety and replaced with the following:

 

Tenant’s Share:  100%, subject to adjustment upon confirmation of the rentable
areas of the Building and the Premises as provided above.

2.6The section of the Basic Lease Provisions of the Lease entitled, “Tenant’s
Project Share”, shall be deleted in its entirety and replaced with the
following:

 

Tenant’s Project Share: 38.50%, subject to adjustment upon confirmation of the
rentable areas of the Building and the Premises as provided above.

2.7The section of the Basic Lease Provisions of the Lease, entitled “Rentable
Area of Building”, shall be deleted in its entirety and replaced with the
following:

 

Rentable Area of Building: 176,832 rentable square feet, subject to adjustment
upon confirmation of the rentable area of the Building as provided above.

2.8The section of the Basic Lease Provisions of the Lease, entitled “Building’s
Share of Project”, shall be deleted in its entirety and replaced with the
following:

 

Building’s Share of Project: 38.50% (i.e., 176,832/459,268), subject to
adjustment upon confirmation of the rentable area of the Building as provided
above.

2.9Effective as of the Effective Date, the section of the Basic Lease Provisions
of the Lease, entitled “Landlord’s Notice Address”, shall be deleted in its
entirety and replaced with the following:

26 North Euclid Avenue

Pasadena, CA 91101

Attention: Corporate Secretary

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 4

 

 

2.10The section of the Basic Lease Provisions of the Lease, entitled “Security
Deposit”, shall be deleted in its entirety and replaced with the following:

 

Security Deposit:  $1,105,200 (i.e., $870,506.25, which represents 2 months of
Base Rent for the Premises (exclusive of the Expansion Premises (as defined in
the First Amendment)) at the initial rate set forth above, plus $234,693.75,
which represents 2 months of Base Rent for the First Floor Expansion Premises
and the Second Floor Expansion Premises at the initial rate set forth above),
subject to adjustment upon confirmation of the rentable area of the Premises as
provided above.  By no later than the Effective Date of that certain Second
Amendment to Lease Agreement between Landlord and Tenant, Tenant shall deliver
to Landlord an amendment to the existing Letter of Credit increasing the amount
of the existing Letter of Credit to $1,105,200.

 

2.11Amendment to Exhibits.  The section of the Basic Lease Provisions of the
Lease containing the table of Exhibits is hereby amended by adding the following
new Exhibits after EXHIBIT I:

 

EXHIBIT J – ROOF SPACE

EXHIBIT K- equipment YARD

 

3.Amendment to Section 1 (Lease of Premises).  Section 1 of the Lease is hereby
amended by deleting the last sentence thereof and replacing it with the
following new sentence:

 

Subject to a Taking (as defined in Section 19) and Force Majeure (as defined in
Section 34), Tenant shall have, 24 hours per day, 7 days per week, 365/366 days
per year during the Term, (a) exclusive use of and access to the Premises, (b)
exclusive use of and access to the roof (subject to the provisions of Section
13), penthouse, and equipment yard (as shown on Exhibit K attached hereto),
which areas do not form a part of the Premises, and (c) the right to use the
Common Areas subject to a Taking, Force Majeure, and the provisions of Section
13.

 

4.Amendment to Section 2(b) (Definitions of Various Dates).  Section 2(b) of the
Lease is hereby amended by deleting that Section in its entirety and replacing
it with the following new Section 2(b):

 

(b)Definitions of Various Dates.  For purposes of this Lease:

 

(i)the “Commencement Date” shall mean the date of this Lease;

 

(ii)the “Lease Commencement Date” means 10 business days after Landlord Delivers
the Premises for the performance of the Tenant Improvements;

 

(iii)the “Rent Commencement Date” for the Initial Premises

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 5

 

 

(exclusive of the First Floor Expansion Premises and the Second Floor Expansion
Premises) means the first anniversary of the Lease Commencement Date;

 

(iv)the “4th Floor Rent Commencement Date” for the 4th Floor Premises means the
first anniversary of the Rent Commencement Date; and

 

(v)the “First Floor/Second Floor Expansion Premises Rent Commencement Date” for
the First Floor Expansion Premises and the Second Floor Expansion Premises means
the date that is 10 months after the 4th Floor Rent Commencement Date.  

 

Landlord shall provide Tenant with notice of the anticipated the Lease
Commencement Date not more than 60 days and not less than 30 days before such
date. Upon written request of Landlord, Tenant shall execute and deliver one or
more written acknowledgments of the Commencement Date, the Lease Commencement
Date, the Rent Commencement Date, the 4th Floor Rent Commencement Date, the
First Floor/Second Floor Expansion Premises Rent Commencement Date, and the
expiration date of the Base Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, that Landlord’s failure to request, provide, or execute, or
Tenant’s failure to execute and deliver, such acknowledgment(s) shall not affect
Landlord’s or Tenant’s rights and obligations hereunder.  The “Term” of this
Lease shall be the Base Term, as defined above in the Basic Lease Provisions and
any Extension Terms that Tenant may elect pursuant to Section 42 (Right to
Extend Term).

 

5.New Section 2(h) (Occupancy of First Floor Expansion Premises and Second Floor
Expansion Premises).  Section 2 of the Lease is hereby amended by adding the
following new Section 2(h) immediately after Section 2(g):

 

(g)Occupancy of First Floor Expansion Premises and Second Floor Expansion
Premises.  Notwithstanding anything to the contrary contained herein, Tenant
shall have the right to occupy and use the First Floor Expansion Premises and
the Second Floor Expansion Premises at any time and from time to time from and
after the Lease Commencement Date, for the Permitted Use, without affecting the
First Floor/Second Floor Expansion Premises Rent Commencement Date or triggering
the payment of Base Rent with respect to First Floor Expansion Premises and the
Second Floor Expansion Premises before such date.

 

6.Amendment to Section 3(a) (Base Rent).  Section 3(a) of the Lease is hereby
amended by deleting that Section in its entirety and replacing it with the
following new Section 3(a):

 

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 6

 

 

(a)Base Rent.  The first month’s Base Rent for the Premises and the Security
Deposit shall be due and payable on delivery of a Tenant-executed copy of this
Lease to Landlord; such first month’s Base Rent shall be applied to the first
payment(s) of Base Rent during the Term after the Initial Premises Base Rent
Abatement.  Beginning on the Rent Commencement Date, the 4th Floor Rent
Commencement Date, and the First Floor/Second Floor Expansion Premises Rent
Commencement Date, respectively, and on or before the first day of each calendar
month thereafter during the Term hereof (but subject to the Base Rent Abatement
described in Section 4(a)) Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, except as otherwise provided herein,
monthly installments of Base Rent for the Initial Premises, the 4th Floor
Premises, the First Floor Expansion Premises, and the Second Floor Expansion
Premises, respectively, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other entity
or person or at such other place as Landlord may from time to time notify Tenant
in writing not less than 30 days in advance.  Payments of Base Rent for any
fractional calendar month shall be prorated on a per diem basis.  The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5) due hereunder except for any abatement or set-off as may be expressly
provided in this Lease.

 

7.Amendment to Section 4(a) (Base Rent Abatement).  Section 4(a) of the Lease is
hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 4(a):

 

(a)Base Rent Abatement.  Notwithstanding anything to the contrary contained in
this Lease, but provided Tenant is not in Default hereunder, Landlord hereby
grants Tenant an abatement of the Base Rent:

 

(i)payable for the Initial Premises (exclusive of the First Floor Expansion
Premises and the Second Floor Expansion Premises) during the period beginning on
the Lease Commencement Date and ending the day before the Rent Commencement Date
(i.e., 12 months after the Lease Commencement Date) (“Initial Premises Base Rent
Abatement”);

 

(ii)payable for the 4th Floor Premises during the period beginning on the Lease
Commencement Date and ending the day before the 4th Floor Rent Commencement Date
(i.e., 12 months after the Rent Commencement Date; 24 months after the Lease
Commencement Date) (“4th Floor Base Rent Abatement”); and

 

(iii)payable for the First Floor Expansion Premises and the Second Floor
Expansion Premises during the period beginning on the Lease Commencement Date
and ending the day before the First

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 7

 

 

Floor/Second Floor Expansion Premises Rent Commencement Date (i.e., 22 months
after the Rent Commencement Date; 34 months after the Lease Commencement Date)
(“First Floor/Second Floor Expansion Premises Base Rent Abatement”; together
with the Initial Premises Base Rent Abatement and the 4th Floor Base Rent
Abatement, the “Base Rent Abatement”).  

 

For the avoidance of doubt, if the Lease Commencement Date occurs on the first
day of a calendar month, the Base Rent Abatement will be measured from that
date.  If the Lease Commencement Date occurs on a day other than the first day
of a calendar month, the Base Rent Abatement will be measured from the first day
of the following calendar month.  Except as provided in the preceding sentences,
Tenant shall pay the full amount of Base Rent due in accordance with the
provisions of this Lease.  The administration rent set forth in Section 5 below
shall not be abated and shall be based on the amount of Base Rent that would
have been payable but for the Base Rent Abatement.  Notwithstanding anything to
the contrary in this Section 4(a), the adjustment in the Base Rent as set forth
in this Section 4 shall be based on the full and unabated amount of Base Rent
payable for the first 12 month period from and after the Lease Commencement
Date.

 

8.Amendment to Section 5 (Operating Expense Payments).  Section 5 of the Lease
is hereby amended by deleting the second paragraph in that Section in its
entirety and replacing it with the following new second paragraph:

 

The term “Operating Expenses” means, except as otherwise provided herein, all
costs and expenses of any kind or description whatsoever incurred or accrued
each calendar year by Landlord with respect to the Building (including the
Building’s Share of all costs and expenses of any kind or description incurred
or accrued by Landlord with respect to the Project which are not specific to the
Building or any other building located in the Project) determined in accordance
with generally acceptable accounting principles consistently applied from year
to year as such principles are generally applied in the real estate industry
(“GAAP”) (including, without duplication, Taxes (as defined in Section 9), a
Capital Repair/Replacement (as defined in Section 14(a)) made to accomplish a
reduction in the Operating Expenses, to comply with any changes in applicable
Legal Requirements enacted after the Lease Commencement Date or to ensure
continued compliance with Legal Requirements in effect on the Lease Commencement
Date, or to replace worn out or obsolete building systems or equipment (which
Capital Repair/Replacement shall be amortized over its useful life on a
straight-line basis without interest), the costs of Landlord’s third party
property manager or, if there is no third party property manager, administration
rent in the amount of 3% of Base Rent, and the cost to repair or replace
exterior glass, caulking, or brick, the cost of any tuck pointing), excluding
only:

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 8

 

 

 

9.Amendment to Sections 5(a), 5(b), and 5(e) (Operating Expense
Payments).  Sections 5(a) and 5(b) of the Lease are hereby amended by deleting
Sections 5(a), 5(b), and 5(e) in their entirety and replacing them with the
following new Sections 5(a), 5(b), and 5(e):

 

(a)costs of repair or replacement of the roof, foundation, slab, and structural
walls of the Building, the original construction costs of the Project, the costs
of any subsequent renovation of the Project (except for any Capital
Repair/Replacement and normal repair and maintenance, the costs of which are
includable in Operating Expenses as provided above), and costs of correcting
defects in such original construction or renovation;

(b)capital expenditures for expansion or renovation of the Project (except for
any Capital Repair/Replacement, the cost of which is includable in Operating
Expenses as provided above);

 

* * * * * * * * * * * * * * * * * * *

 

(e)amortization and depreciation of the Project (except for amortization of any
Capital Repair/Replacement, which is includable in Operating Expenses as
provided above);

 

10.Amendment to Section 7(a) (Modifications to Common Areas).  Section 7(a) of
the Lease is hereby amended by deleting the first sentence and replacing it with
the following new sentence:

 

Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
first generally applicable to the Building after the Lease Commencement Date and
subject to the provisions of Section 5 requiring amortization of costs of
certain Capital Repair/Replacement) or at Tenant’s expense (to the extent such
Legal Requirement is applicable solely by reason of Tenant’s, as compared to
other biotechnology or laboratory tenants of the Project, particular use of the
Premises) make any alterations, repairs, replacements, or modifications to the
Common Areas and to the exterior, structure, and roof of the Building that are
required by Legal Requirements, including the ADA

 

11.Amendment to Section 7(c) (Loading Docks). Section 7(c) of the Lease is
hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 7(c):

 

(c)Loading Docks.  The Building will contain 2 loading docks as identified on
Exhibit H attached hereto. Tenant shall have an exclusive license to use both
loading docks and associated receiving areas serving the Building in accordance
with Legal Requirements and the terms and conditions of this paragraph (c)
(“Loading Docks”). Tenant shall be permitted at its sole cost and expense, to
install, maintain, repair, replace,

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 9

 

 

and remove signage, as reasonably approved by Landlord, at and/or over the
Loading Docks denoting that the Loading Docks are for Tenant’s exclusive use,
and to install fencing, caging, or other comparable barrier in the associated
receiving areas (together with the Loading Docks, the “Loading Dock Areas”) as
reasonably approved by Landlord, to segregate the Loading Dock, and to use the
Loading Dock Areas for staging and storage purposes as permitted by this Lease.
During any period of replacement, repair, or maintenance of the Loading Docks
when they are not operational, Landlord shall have no obligation to provide
Tenant with alternative, supplemental, temporary, or back-up loading docks,
provided that Landlord shall perform such replacement, repair, or maintenance in
a manner that minimizes, to the extent reasonably practicable, the duration and
extent of any material interference with Tenant’s ability to use the Loading
Docks, including limiting staging replacement, repair, and maintenance
activities on one Loading Dock at a time. Except as expressly set forth in
Section 30(i) below, Landlord makes no warranties of any kind, express or
implied, with respect to the Loading Docks, and Landlord disclaims any such
warranties. Without limiting the foregoing, Tenant expressly acknowledges and
agrees that Landlord does not guaranty or warrant that the Loading Docks will be
operational at all times, will be of sufficient capacity to accommodate Tenant’s
use thereof, will be free of Hazardous Materials except as expressly set forth
in Section 30(i) below, or will function or perform adequately, and Landlord
shall not be liable for any damages resulting from the failure of the Loading
Docks. Although the Loading Docks do not form a part of the Premises, the
applicable provisions of this Lease (A) governing Tenant’s compliance with Legal
Requirements, (B) imposing obligations on Tenant for matters occurring in, on,
within, or about the Premises or arising out of the use or occupancy of the
Premises (including, but not limited to, those obligations relating to
insurance, indemnification, Hazardous Materials Clearance (as defined in Section
18), and Environmental Requirements (as defined in Section 30(i)), or (C)
limiting Landlord’s liability, shall apply with equal force to Tenant’s use of
the Loading Docks.

 

(1)If Tenant defaults in its obligations under this Section 7(c) and fails to
cure such default within 3 business days after written notice from Landlord,
Landlord shall have the right, in addition to any other rights and remedies
available to Landlord for a Default by Tenant, to suspend immediately Tenant’s
license to use the Loading Docks. If Tenant cures such default, Tenant’s license
to use the Loading Docks shall be immediately restored.

 

(2)Tenant shall have the right to enforce its right to use the Loading Dock
Areas by posting warning notices on unauthorized vehicles blocking Tenant’s use
of the Loading Docks and/or causing any such vehicle to be towed by a reputable
towing company engaged by Tenant (with any towing and storage charges being
payable by the owners of any such towed

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 10

 

 

vehicle). Tenant shall indemnify, defend, hold and save Landlord harmless from
and against any and all such Claims arising out of Tenant’s enforcement of its
right to use the Loading Dock Areas.

 

(3)The expiration or earlier termination of this Lease shall automatically
terminate the license hereby granted to Tenant to so use the Loading Docks. The
terms and provisions of this paragraph shall survive the expiration or
termination of this Lease.  

 

12.Amendment to Section 10 (Parking).  Section 10 of the Lease is hereby amended
by deleting the phrase “Tenant shall have the exclusive right to 10 reserved
parking spaces” in the fourth sentence and replacing it with the following
phrase:  “Tenant shall have the exclusive right to 13 reserved parking spaces. .
. .”

 

13.Amendment to Section 11(b) (Emergency Generators). Section 11(b) of the Lease
is hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 11(b):

 

(b)Emergency Generators.  Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power (collectively,
“Emergency Generators”) to Tenant shall be: (i) to provide emergency generators
with not less than the stated capacity of the Emergency Generators to be located
in the Building as of the Lease Commencement Date (which capacity shall not be
less than 750 Kw), and (ii) to make connection of such Emergency Generators to
the Premises available to Tenant during the Term.  Landlord shall have no
obligation to provide Tenant with operational Emergency Generators or back-up
power or to supervise, oversee, and confirm that any third party maintaining the
Emergency Generators is maintaining the Emergency Generators as per the
manufacturer’s standard guidelines or otherwise.  During any period of
replacement, repair, or maintenance of the Emergency Generators when the
Emergency Generators are not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power.  Tenant expressly acknowledges and
agrees that Landlord does not guaranty that such Emergency Generators will be
operational at all times or that emergency power will be available to the
Premises when needed.

 

14.Amendment to Section 12 (Alterations).  Section 12 of the Lease is hereby
amended by adding the following new Section 12(d) immediately after Section
12(c):

 

 

(d)

February 2019 Material Changes.  On the expiration or earlier termination of
this Lease, Tenant shall have no obligation to remove the February 2019 Material
Changes (as defined in the letter agreement between Landlord and Tenant dated as
of April 12, 2019) from the Premises.

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 11

 

 

 

15.Amendment to Section 13 (Landlord’s Repairs).  Section 13 of the Lease is
hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 13:

 

13.Landlord’s Repairs.  Landlord shall, in accordance with the Maintenance
Standard (as defined below), maintain the following:  (a) as an Operating
Expense (subject to the provisions of Section 5), exterior glass, caulking, tuck
pointing, brick repair, Building façade, repair or replacement of roof membrane,
exterior portions of the Building, landscaping, and parking areas (both surface
and the Parking Garage), including snow and ice removal from the parking areas
and sidewalks, and (b) at Landlord’s expense and not as an Operating Expense,
the repair or replacement of the roof, foundation, slab, and structural walls of
the Building, correction of defects in the original construction of the
Building, any repair or replacement to the extent covered under any warranties
of Landlord’s contractors or vendors, and of any damage to the Premises caused
by the gross negligence or willful misconduct of Landlord or its
employees.  Losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees, and contractors (collectively, “Tenant Parties”),
shall be repaired by Landlord, to the extent not covered by insurance, at
Tenant’s sole cost and expense.  Landlord reserves the right to stop Building
Systems (as defined in Section 14(a)) services when necessary by reason of
accident or emergency.  Except as otherwise expressly provided in this Lease,
Landlord shall have no responsibility or liability to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall (A) except in case of emergency, give Tenant at least 3 business
days’ advance notice of any planned stoppage of Building Systems services for
routine maintenance, repairs, alterations, or improvements, and (B) use all
commercially reasonable efforts to minimize the extent and duration of such
stoppage (including, where practicable, performing any such maintenance,
repairs, alterations, or improvements at times and in manner that will minimize
any stoppage of Building Systems services during normal business hours).  Tenant
waives its rights under any Legal Requirement to terminate this Lease or to make
such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth
herein.  Repairs required as the result of fire, earthquake, flood, or other
casualty, vandalism, war, or similar cause of damage or destruction shall be
controlled by Section 18.  Repairs required as a result of a Taking (as defined
in Section 19) shall be controlled by Section 19.  For purposes of this Lease,
“Maintenance Standard” means the standards customarily maintained by owners of
Class A office/laboratory buildings in the Gaithersburg/Rockville, Maryland
market of comparable size and age, reasonable wear and tear excepted, and in
compliance with all applicable Legal Requirements.

 

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 12

 

 

If, pursuant to Section 14(a), Tenant requests that Landlord perform a Capital
Repair/Replacement, Landlord shall perform the Capital Repair/Replacement in
accordance with the Maintenance Standard.  The allocation of the cost to perform
the Capital Repair/Replacement shall be governed by the provisions of Section 5.

 

16.Amendment to Section 14 (Tenant’s Repairs).  Section 14 of the Lease is
hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 14:

 

 

14.

Tenant’s Repairs.  

 

(a)General.  Subject to Section 13 hereof and the provisions of this paragraph,
Tenant, at its expense, shall repair, replace and maintain in accordance with
the Maintenance Standard all portions of the Premises, including, without
limitation, the interior of the Building, all HVAC systems, plumbing, fire
sprinklers, elevators and all other building systems serving all or any part of
the Building (“Building Systems”), entries, doors, ceilings, interior windows,
demising walls, interior walls, the interior side of demising walls, the
Emergency Generators described in Section 11(b), and the Dedicated Generator and
Fuel Tank (if any).  To the extent the repair or replacement of any Building
System, Emergency Generator, Dedicated Generator and Fuel Tank, base Building
HVAC system, or other interior portion of the Building constitutes a capital
repair or replacement (“Capital Repair/Replacement”), Tenant shall promptly
notify Landlord of the need for the Capital Repair/Replacement. On receipt of
such notice, Landlord shall perform the Capital Repair/Replacement as more fully
described in Section 13. Should Tenant fail to make any such repair or
replacement that does not constitute a Capital Repair/Replacement or fail to
maintain the Premises, Landlord shall give Tenant notice of such failure.  If
Tenant fails to commence cure of such failure within 10 business days of
Landlord’s notice, and thereafter diligently prosecute such cure to completion,
Landlord may perform such work and shall be reimbursed by Tenant within 30 days
after receipt of Landlord’s written demand therefor (together with copies of the
paid invoices evidencing the costs incurred by Landlord); provided, however,
that if such failure by Tenant creates or could create an emergency, Landlord
may immediately commence cure of such failure and shall notify Tenant promptly
after such action has been undertaken, and thereafter be entitled to recover the
costs of such cure from Tenant as provided in this paragraph.  Subject to
Sections 17 and 18, Tenant shall bear the full uninsured cost of any repair or
replacement to any part of the Project that results from damage caused by Tenant
or any Tenant Party and any repair that benefits only the Premises.  For the
avoidance of doubt, a repair shall be deemed to benefit only the Premises (i) if
an act or omission by Tenant or any Tenant Party causes or triggers the need for
such repair (but only to the extent the cost of which repair is not covered by
insurance), or (ii) if Tenant requests a repair that Landlord

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 13

 

 

is not otherwise obligated to perform under the terms of this Lease.  The cost
of any such repair shall be excluded from the Operating Expenses if caused by
any other tenant of the Building that is directly invoiced for such repair.

(b)Maintenance Contracts.  Tenant, at its expense, shall at all times during the
Term maintain with qualified contractors maintenance and repair contracts
(“Maintenance Contracts”) for (i) all HVAC systems serving all or any part of
the Building, and (ii) the Emergency Generators.  The Maintenance Contracts
shall be in form and content reasonably satisfactory to Landlord.  Landlord
shall be a third party beneficiary of the Maintenance Contracts and, within 30
days after Landlord’s request, Tenant shall deliver a copy of the Maintenance
Contracts to Landlord.

 

17.Amendment to Section 38 (Signs; Exterior Appearance). Section 38 of the Lease
is hereby amended by deleting that Section in its entirety and replacing it with
the following new Section 38:

 

38.Signs; Exterior Appearance. Except as provided in this Section 38, Tenant
shall not, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned, or delayed:  (i) attach any awnings,
exterior lights, decorations, balloons, flags, pennants, banners, painting or
other projection to any outside wall of the Project, (ii) use any curtains,
blinds, shades or screens other than Landlord’s standard window coverings as
specified in the Basis of Design Report (as defined in Exhibit C-1 attached
hereto), (iii) coat or otherwise sunscreen the interior or exterior of any
windows, (iv) place any bottles, parcels, or other articles on the window sills,
(v) place any equipment, furniture or other items of personal property on any
exterior balcony, or (vi) paint, affix or exhibit on any part of the Building or
the Project any signs, notices, window or door lettering, placards, decorations,
or advertising media of any type that can be viewed from the exterior of the
Building. Subject to the limitation in subparagraph (vi) of the immediately
preceding sentence, Tenant may install signs, notices, window or door lettering,
placards, decorations, or advertising media of any type in the main lobby and
all other interior locations of the Building without Landlord’s consent.  The
Building directory tablet shall be provided exclusively for the display of the
name and location of Tenant.

(a)Identification Signage.  Tenant shall have the right, at its sole option,
cost, and expense and in compliance with all applicable Legal Requirements, to
install and affix to the exterior of the Building not more than 2 mounted,
illuminated signs as desired by Tenant and permitted by applicable Legal
Requirements (and related electrical connections and equipment) bearing the
then-current name and the corporate logo of Tenant or any assignee of this Lease
or sublessee of all or any portion of the Premises pursuant to a Permitted
Transfer (“Identification Signage”).  

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 14

 

 

Such right shall be personal to RegenXBio Inc. and any assignee of this Lease or
sublessee of all or any portion of the Premises pursuant to a Permitted
Transfer.  Landlord shall have the right to approve the placement on the wall,
size, and design of the Identification Signage, which approval shall not be
unreasonably withheld, delayed, or conditioned.  Landlord hereby approves the
location of the Identification Signage set forth on Exhibit G attached
hereto.  Tenant shall, at its sole cost and expense, maintain the Identification
Signage in good order and repair consistent with the Maintenance Standard and
have the right to replace, renovate, and/or update the Identification Signage
from time to time, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, delayed, or conditioned.  On the expiration or earlier
termination of the Term, Tenant shall, at its sole cost and expense, (i) remove
the Identification Signage in a good and workmanlike manner and in compliance
with all applicable Legal Requirements, and (ii) repair any damage to the façade
or appearance of the Building caused by installation, replacement, renovation,
updating and/or removal of the Identification Signage. Except as provided in
this sentence, Tenant’s rights under this paragraph are exclusive and the
percentage of the total identification signage occupied by Tenant’s name on the
exterior of the Building shall be 100%; provided, however, that Landlord
reserves the right to place its name and identifying logo on the exterior of the
Building in a location that does not reasonably detract from Tenant’s signage
rights under this paragraph.

(b)Monument Signage.  Landlord shall, in compliance with all applicable Legal
Requirements, install (before the Rent Commencement Date) and thereafter
throughout the Term, maintain in good condition and repair, as part of the
Operating Expenses, Tenant’s name on the monument sign serving the
Building.  Landlord shall have the right to approve the placement on such
monument sign, size, and design of such signage, which approval shall not be
unreasonably withheld, delayed, or conditioned.  Except as provided in this
sentence, Tenant’s rights under this paragraph to have signage on such monument
sign are exclusive, it being understood and agreed that Landlord has not
heretofore granted or may not hereafter grant rights to signage on such monument
sign to any other person or entity, and the area occupied by Tenant’s name on
such monument sign shall not exceed Tenant’s proportionate share of the monument
(which share shall be equal to Tenant’s Share (100%) as to any monument sign
serving the Building and Tenant’s Project Share as to any monument sign serving
the Project) provided, however, that Landlord reserves the right to place its
name and identifying logo toward the bottom of any such monument sign.

(c)Plaque Signage.  Plaque signage will be located adjacent to the main entrance
to the Building.  Landlord shall install, before the Rent Commencement Date, and
thereafter throughout the Term, maintain in good condition and repair, as part
of the Operating Expenses, Tenant’s

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 15

 

 

name on the plaque.  Tenant shall have the right to approve the placement on the
wall, size, and design of such plaque signage, which approval shall not be
unreasonably withheld, delayed, or conditioned.  Tenant’s rights under this
paragraph are exclusive and the percentage of the total plaque area occupied by
Tenant’s name on such plaque shall be 100%.

 

18.Section 39 (Right of First Negotiation).  Section 39 of the Lease is hereby
amended by deleting that Section in its entirety and replacing it with the
following:  “Intentionally Deleted.”

 

19.Amendment to Section 40 (Right to Expand in the Building or
Project).  Section 40 of the Lease is hereby amended by deleting that Section in
its entirety and replacing it with the following new Section 40:

 

40.Right to Expand in the Project.

(a)Expansion in the Project.  Tenant shall have the right, but not the
obligation, to expand the Premises (“Project Expansion Right”) to include any
Project Expansion Space (as defined below) in the Project upon the terms and
conditions in this Section.  For purposes of this Section, “Project Expansion
Space” means any space in the Project containing at least 50,000 rentable square
feet of contiguous space in Building B that is not occupied by a tenant or that
is occupied by an existing tenant whose lease is expiring within 6 months or
less and such tenant does not wish to renew (whether or not such tenant has a
right to renew) its occupancy of such space.  Landlord shall, when the
availability of the Project Expansion Space becomes known (but not earlier than
180 days before such availability), deliver to Tenant written notice (“Project
Expansion Notice”) of the Project Expansion Space.  The Project Expansion Notice
shall set forth the terms and conditions on which Landlord is prepared to lease
the Project Expansion Space.  The rental terms for the Project Expansion Space
shall be the fair market rent, including market concessions (collectively,
“Project Expansion Space FMR/Concessions”) as mutually determined by Landlord
and Tenant, and the Project Expansion Notice shall set forth Landlord’s proposed
Project Expansion Space FMR/Concessions.  Tenant shall respond to the Project
Expansion Notice within 10 business days after receipt thereof, which response
shall state that Tenant (1) declines to lease the Project Expansion Space, (2)
agrees to lease the Project Expansion Space on the terms set forth in the
Project Expansion Notice (including the Project Expansion Space
FMR/Concessions), in which event Landlord and Tenant shall within a period of 15
days thereafter execute and deliver an amendment to this Lease or a lease
agreement for the Project Expansion Space, or (3) desires to lease the Project
Expansion Space but in good faith disagrees with the proposed Project Expansion
Space FMR/Concessions, in which event Landlord and Tenant shall, for a period of
up to 15 days, negotiate in good faith for Tenant’s lease of the Project
Expansion Space on mutually acceptable Project Expansion Space
FMR/Concessions.  If Landlord and Tenant are unable to agree on the Project

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 16

 

 

Expansion Space FMR/Concessions within such 15 day period after negotiating in
good faith, the parties shall proceed to arbitration as set forth below.

 

i.

Project Expansion Space FMR/Concession Proposal.  Within 10 days after the
expiration of such 15 day period, each party shall deliver to the other a
proposal containing the Project Expansion Space FMR/Concessions that the
submitting party believes to be correct (“Project Expansion Space
FMR/Concessions Proposal”).  If either party fails to timely submit a Project
Expansion Space FMR/Concessions Proposal, and such failure is not remedied
within 3 business days after written notice thereof to such party, the other
party’s submitted Project Expansion Space FMR/Concessions Proposal shall be
deemed the Project Expansion Space FMR/Concessions.  If both parties submit
Project Expansion Space FMR/Concessions Proposals, then Landlord and Tenant
shall meet within 7 days after delivery of the last Project Expansion Space
FMR/Concessions Proposal and make a good faith attempt to mutually appoint a
single Arbitrator to determine the Project Expansion Space FMR/Concessions.  If
Landlord and Tenant are unable to agree upon a single Arbitrator, then each
shall, by written notice delivered to the other within 10 days after the
meeting, select an Arbitrator.  If either party fails to timely give notice of
its selection for an Arbitrator, and such failure is not remedied within 3
business days after written notice thereof to such party, the other party’s
submitted Project Expansion Space FMR/Concessions Proposal shall be deemed the
Project Expansion Space FMR/Concessions.  The 2 Arbitrators so appointed shall,
within 5 business days after their appointment, appoint a third Arbitrator.  If
the 2 Arbitrators so selected cannot agree on the selection of the third
Arbitrator within the time above specified, then either party, on behalf of both
parties, may request such appointment of such third Arbitrator by application to
any state court of general jurisdiction in the jurisdiction in which the
Premises are located, upon 10 days prior written notice to the other party of
such intent.

 

ii.

Decision.  The decision of the Arbitrator(s) shall be made within 30 days after
the appointment of a single Arbitrator or the third Arbitrator, as
applicable.  The decision of the Arbitrator(s) shall be limited solely as to
which of the Project Expansion Space FMR/Concessions Proposals submitted by the
parties is closest to the actual Project Expansion Space FMR/Concessions in such
Arbitrator(s)’ good faith professional judgment.  The decision of the single
Arbitrator, or the majority or unanimity of the 3 Arbitrator panel, as
applicable, shall be final and binding upon the parties.  Each party shall pay
the fees and expenses of the Arbitrator appointed by or on behalf of such party
(if applicable) and the fees and expenses of the agreed-upon single Arbitrator
or the third Arbitrator, as applicable, shall be borne equally by both
parties.  Landlord and Tenant shall then execute and deliver a mutually
acceptable amendment or a lease agreement recognizing the Project Expansion
Space FMR/Concessions, along with

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 17

 

 

 

the other terms set forth in the Project Expansion Notice, for the Project
Expansion Space.

Provided that no right to expand is exercised by any tenant with superior rights
(as set forth in Exhibit I) and more than 3 years remain on the Term, Tenant
shall be entitled to lease the Project Expansion Space upon the terms and
conditions set forth in this Section 40(a).

b.Amended Lease.  If Tenant fails to deliver notice responding to a Project
Expansion Notice as provided herein within 10 business days following such
tender, Tenant shall be deemed to have waived its right to lease the Project
Expansion Space described in such Project Expansion Notice.  Landlord and Tenant
shall execute and deliver a lease amendment or lease agreement for the Project
Expansion Space within the 30 day period from the date Tenant gives notice
accepting Landlord’s offer to lease the Project Expansion Space.  Both Landlord
and Tenant shall exercise diligence to ensure that such lease amendment or lease
agreement is timely executed and delivered.

c.Exceptions.  Notwithstanding the above, the Project Expansion Right shall not
be in effect and may not be exercised by Tenant:  (i) during any period of time
that Tenant is in Default under any provision of this Lease; or (ii) if Tenant
has been in Default under any provision of this Lease 3 or more times,
regardless of whether the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Project Expansion Right.

d.Termination.  The Project Expansion Right shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of the Project
Expansion Right, if, after such exercise, but prior to the commencement date of
the lease of the Project Expansion Space, (i) Tenant is in Default under any
provision of this Lease; or (ii) Tenant has Defaulted 3 or more times during the
period from the date of the exercise of the Project Expansion Right to the date
of the commencement of the lease of the Project Expansion Space, regardless of
whether such Defaults are cured.

e.Subordinate.  Tenant’s rights in connection with the Project Expansion Right
are and shall be subject to and subordinate to any expansion or extension rights
granted in the Project as set forth in Exhibit I.

f.Right Personal.  The Project Expansion Right is personal to RegenXBio Inc. and
is not assignable without Landlord’s consent, which may be granted or withheld
in Landlord’s sole discretion separate and apart from any consent by Landlord to
an assignment of Tenant’s interest in this Lease, except that it shall
automatically be assigned without Landlord’s

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 18

 

 

consent in connection with any assignment of this Lease that is a Permitted
Transfer.

g.No Extensions.  The period of time within which any Project Expansion Right
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Project Expansion Right.

20.Amendment to Section 41 (Hold Space Option).  Section 41 of the Lease is
hereby amended by deleting that Section in its entirety and replacing it with
the following:  “Intentionally Deleted.”

 

21.Amendment to Section 46 (Roof Equipment). Section 46 of the Lease is hereby
amended by deleting that Section in its entirety and replacing it with the
following new Section 46:

 

46.Roof Equipment. As long as Tenant is not in Default, Tenant shall have the
right at its sole cost and expense, subject to compliance with all Legal
Requirements, to install on the roof of the Building (in all space on the roof
other than such space as is required by Landlord for (i) perimeter setbacks
mandated by any Governmental Authority, (ii) Building HVAC systems, and
(iii) solar panels installed by Landlord but thereafter maintained, repaired,
and replaced by Tenant, such permitted space and such restricted space as
further depicted on Exhibit J attached hereto; any notations of limitation on
use depicted on Exhibit J shall, in all cases, be determined by applicable Legal
Requirements), and throughout the Term, operate, maintain, repair, replace, and
remove, (1) one or more satellite dishes, communication antennae, or other
communications equipment (all of which having a diameter and height reasonably
acceptable to Landlord) for the transmission or reception of communication of
signals as Tenant may from time to time desire, and (2) equipment for any
supplemental HVAC systems installed by or on behalf of Tenant and providing
service to the Premises, as may be approved by Landlord as part of the Tenant
Improvements or any subsequent Alterations (collectively, the “Roof Equipment”),
on the following terms and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment (which may be part of
the plans and specifications for the Tenant Improvements or any subsequent
Alterations), (ii) copies of all required governmental and quasi-governmental
permits, licenses, and authorizations that Tenant will and must obtain at its
own expense, with the cooperation of Landlord, if necessary for the installation
and operation of the Roof Equipment, and (iii) an insurance policy or
certificate of insurance evidencing insurance coverage as required by this Lease
and any other insurance as reasonably required by Landlord for the installation
and operation of the Roof Equipment, which such other insurance shall be
consistent with that typically required by landlords of comparable buildings in
the vicinity of the Project.  Landlord shall not unreasonably withhold or delay
its approval for

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 19

 

 

the installation and operation of the Roof Equipment; provided, however, that
Landlord may reasonably withhold its approval if the installation or operation
of the Roof Equipment (A) is reasonably likely to damage the structural
integrity of the Building, (B) is reasonably likely to void, terminate, or
invalidate any applicable roof warranty, (C) is reasonably likely to interfere
with any service provided by Landlord, (D) is not reasonably screened from
viewing from the ground level adjacent to the Building.  

(1)Removal—Pre-Rent Commencement Date.  Tenant shall not be required to remove
all or any part of the Roof Equipment on the expiration or earlier termination
of this Lease if the Roof Equipment has been installed on the roof of the
Building (or intended to be installed per the final approved plans) on or before
the Rent Commencement Date in accordance with the terms and conditions of this
Lease.

(2)Removal—Post-Rent Commencement Date.  With respect to any Roof Equipment that
Tenant desires to install on the roof of the Building from and after the Rent
Commencement Date, Tenant shall not be required to remove all or any part of
such Roof Equipment on the expiration or earlier termination of this Lease
unless, at the time of Landlord’s approval, Landlord requires that Tenant remove
all or any part of the Roof Equipment on the expiration or earlier termination
of this Lease because such Roof Equipment is, in Landlord’s reasonable judgment,
(A) uniquely specific to Tenant’s use and operation of the Building and (B)
unlikely to be of use or utility to another tenant of the Building.

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made in the manner reasonably designated in writing by Landlord; and any such
installation work (including any roof cuts or other roofing work) shall be
performed by Tenant, at Tenant’s sole cost and expense by a roofing contractor
designated by Landlord and reasonably acceptable to Tenant.  If Tenant or its
agents shall otherwise cause any damage to the roof during the installation,
operation, and removal of the Roof Equipment such damage shall be repaired
promptly at Tenant’s expense and the roof shall be restored to the same
condition it was in before the damage, reasonable wear and tear
excepted.  Landlord shall not charge Tenant Additional Rent for the installation
and use of the Roof Equipment.  If, however, Landlord’s insurance premium or Tax
assessment increases solely as a result of the Roof Equipment, Tenant shall pay
such increase as Additional Rent within 30 days after receipt of a reasonably
detailed invoice from Landlord.  Tenant shall not be entitled to any abatement
or reduction in the amount of Rent payable under this Lease if for any reason
Tenant is unable to use the Roof Equipment.  In no event whatsoever shall the
installation, operation, maintenance, or removal of the

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 20

 

 

Roof Equipment by Tenant or its agents void, terminate, or invalidate any
applicable roof warranty.

(c)Protection.  The installation, operation, maintenance, and removal of the
Roof Equipment shall be at Tenant’s sole risk.  Tenant shall indemnify, defend,
and hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees) of every kind and description that may arise out of or be connected in any
way with Tenant’s installation, operation, maintenance, or removal of the Roof
Equipment, except to the extent caused by the willful misconduct or gross
negligence of Landlord or its employees.

(d)Removal.  Subject to the provisions of Section 46(a) above, at the expiration
or earlier termination of this Lease or the permanent discontinuance of the use
of the Roof Equipment by Tenant, Tenant shall, at its sole cost and expense,
remove the Roof Equipment from the roof of the Building, in which event Tenant
shall leave the portion of the roof where the Roof Equipment was located in the
same condition it was in before the installation thereof, reasonable wear and
tear excepted.  If Tenant does not so remove the Roof Equipment, Tenant hereby
authorizes Landlord to remove and dispose of the Roof Equipment and charge
Tenant as Additional Rent for all reasonable out-of-pocket costs and expenses
incurred by Landlord in such removal and disposal. Tenant agrees that Landlord
shall not be liable for any Roof Equipment disposed of or removed by Landlord.

(e)No Interference.  The Roof Equipment shall not interfere (other than in a de
minimus manner) with the proper functioning of any telecommunications equipment
or devices that have been installed or will be installed by Landlord.  Tenant
agrees that Landlord will be permitted to install such telecommunication
equipment that is of a type and frequency that will not interfere (other than in
a de minimus manner) with the Roof Equipment.

(f)Intentionally Omitted

(g)Access.  The right of Tenant to install, operate, maintain, repair, replace,
and remove the Roof Equipment shall be personal solely to RegenXBio Inc. and its
permitted assignees and subtenants, and (i) no other person or entity shall have
any right to use or operate the Roof Equipment, and (ii) Tenant shall not
assign, convey, or otherwise transfer to any person or entity any right, title,
or interest in all or any portion of the Roof Equipment or the use and operation
thereof, except that the right of Tenant to install, operate, maintain, repair,
replace, and remove the Roof Equipment shall be automatically assigned without
Landlord’s consent in connection with any assignment of this Lease that is a
Permitted Transfer.

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 21

 

 

(h)Appearance.  The Roof Equipment shall be reasonably screened from viewing
from the ground level adjacent to the Building.

 

22.Amendment to Exhibit C-1 (Landlord Work Letter)—New Section 2.j.  Exhibit C-1
of the Lease is hereby amended by adding the following new Section 2.j
immediately after Section 2.i:

 

j.Miscellaneous Changes.  (1) Landlord shall retain (or restore to the Base
Building Work) the “Won” horizontal accordion fire partition at the central
stair location, (2) the Base Building Work shall provide a service elevator with
front and rear access on the first floor of the Building (it being acknowledged
that front and rear access for the service elevator exists on the fifth floor of
the Building), (3) Tenant shall have the right to control the selection of the
Building’s automation system as long as such selection does not conflict with,
and will function properly with, any previously procured, ordered, or installed
Building automation system, and (4) Tenant shall have the right to control the
selection of a security system for the Building.

23.Amendment to Exhibit C-1 (Landlord Work Letter)—Amendment to Section 3.c.
(Warranties).  Exhibit C-1 of the Lease is hereby amended by adding the
following language at the end of Section 3.c.:

 

If Tenant is not an express third party beneficiary of the General Contractor’s
warranty or any such equipment manufacturer’s warranty, Landlord shall assign to
Tenant, on a non-exclusive basis and only to the extent Tenant has
responsibility under the Lease for the maintenance, repair, or replacement of
the component or item that is the subject of such warranty, such General
Contractor’s warranty and any such equipment manufacturer’s warranty.  If any
such warranty is not assignable, Tenant shall request in writing that Landlord
pursue a warranty claim if and when Tenant has a reasonable and good faith basis
for asserting such a claim.  If so requested, Landlord shall promptly pursue
such warranty claim at no cost or expense to Tenant.  For the avoidance of
doubt, any warranty affecting the roof shall not be assigned to Tenant.

 

24.Adjustment to TI Allowance.  Exhibit C-2 of the Lease is hereby amended by
deleting Section 5(b) thereof in its entirety and replacing it with the
following new Section 5(b):

 

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) of $110 per rentable square foot of the Premises, or
$19,451,520 in the aggregate (based on the Premises containing 176,832 rentable
square feet and subject to adjustment upon remeasurement of the Premises as
provided in the Lease).  The TI Allowance shall be disbursed in accordance with
this Work Letter.  Tenant shall have no right to any portion of the TI Allowance
that is not requested before the last day of the month that is 24 months after
the Lease

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 22

 

 

Commencement Date.

 

25.Amendment to Exhibit D (Acknowledgement of Commencement Date).  Exhibit D of
the Lease is hereby deleted in its entirety and replaced with the form of
Exhibit D attached hereto.

 

26.Amendment to Exhibit H (Loading Docks and Dedicated Generator
Area).  Exhibit H of the Lease is hereby deleted in its entirety and replaced
with the form of Exhibit H attached hereto.

 

27.New Exhibit J (Roof Space).  Exhibit J of the Lease is hereby added in the
form of Exhibit J attached hereto.

 

28.New Exhibit K (Equipment Yard).  Exhibit K of the Lease is hereby added in
the form of Exhibit K attached hereto.

 

29.Miscellaneous.

 

a.Entire Agreement.  The Lease, as amended by this Second Amendment, is the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions.  The Lease, as so amended by this Second Amendment, may be amended
only by an agreement in writing, signed by the parties hereto.

 

b.Binding Effect.  This Second Amendment is binding upon and shall inure to the
benefit of the parties hereto, their respective agents, employees, members,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

c.Broker.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this Second Amendment and that no Broker brought about this
transaction, other than Tenant’s broker, Cresa Global Inc. d/b/a Cresa
(“Cresa”).  Cresa shall be paid by Landlord pursuant to a separate agreement
between Landlord and Cresa.  Landlord and Tenant each hereby agree to indemnify,
defend, and hold the other harmless from and against any claims by any Broker,
other than Cresa, claiming a commission or other form of compensation by virtue
of having dealt with Tenant or Landlord, as applicable, with regard to this
Second Amendment.

 

d.Counterparts.  This Second Amendment may be executed in 2 or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all
purposes.  Electronic signatures shall be deemed original signatures for
purposes of this Second Amendment and all matters related thereto, with such
electronic signatures having the same legal effect as original signatures.

 

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 23

 

 

e.Ratification; Conflicts.  Except as amended and/or modified by this Second
Amendment, the Lease is hereby ratified and confirmed and all other terms of the
Lease shall remain in full force and effect, unaltered and unchanged by this
Second Amendment.  In the event of any conflict between the provisions of this
Second Amendment and the provisions of the Lease, the provisions of this Second
Amendment shall prevail.  Regardless of whether specifically amended by this
Second Amendment, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Second Amendment.

 

[SIGNATURES APPEAR ON NEXT PAGE]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment under
seal as of the day and year first above written.

 

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:_/s/ Kenneth Mills__________________(SEAL)

Name: Kenneth Mills

Title: President & CEO

 

 

 

LANDLORD:

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

 

By:

ARE-QRS CORP.,

a Maryland corporation,

general partner

 

 

By:_/s/ Jennifer Banks_________(SEAL)

Name: Jennifer Banks

Title: Co-Chief Operating Officer

& General Counsel

 




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 25

 

 

EXHIBIT A

DESCRIPTION OF PREMISES

 

 

[g1kzjb0bg4ee000025.jpg]


[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 26

 

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[g1kzjb0bg4ee000027.jpg]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 27

 

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[g1kzjb0bg4ee000029.jpg]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 28

 

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[g1kzjb0bg4ee000031.jpg]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 29

 

 

EXHIBIT A

DESCRIPTION OF PREMISES—continued

 

 

[g1kzjb0bg4ee000033.jpg]

 




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 30

 

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this _____ day of
_____________, 201__, between ARE-MARYLAND NO. 24, LLC, a Delaware limited
liability company (“Landlord”), and REGENXBIO INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease Agreement dated as
of November 1, 2018 (as amended, the “Lease”), by and between Landlord and
Tenant.  Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree that the Commencement Date of
the Base Term of the Lease is November 1, 2018, the Lease Commencement Date is
____________, the Rent Commencement Date (subject to the Base Rent Abatement) is
________________, the 4th Floor Rent Commencement Date is ________________, the
First Floor/Second Floor Expansion Premises Rent Commencement Date is
____________, and the expiration date of the Base Term of the Lease shall be
midnight on ______________.  In case of a conflict between the terms of the
Lease and the terms of this Acknowledgement of Commencement Date, this
Acknowledgement of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE under seal to be effective on the date first above written.

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:________________________________(SEAL)

Name:___________________________________

Title:_____________________________________

 

 

 

LANDLORD:

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

 

By:

ARE-QRS CORP.,

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 31

 

 

a Maryland corporation,

general partner

 

 

By: _______________________(SEAL)

Name:__________________________

Title:___________________________




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 32

 

 

EXHIBIT H TO LEASE

LOADING DOCKS AND DEDICATED GENERATOR AREA

 

 

[g1kzjb0bg4ee000037.jpg]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 33

 

 

EXHIBIT J TO LEASE

ROOF SPACE

 

[g1kzjb0bg4ee000039.jpg]




[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5

--------------------------------------------------------------------------------

Second Amendment to Lease Agreement –-RegenXBio Inc.Page - 34

 

 

EXHIBIT K TO LEASE

EQUIPMENT YARD

 

[g1kzjb0bg4ee000041.jpg]

[g1kzjb0bg4ee000001.jpg]

Copyright © 2012.  Alexandria Real Estate Equities, Inc.  ALL RIGHTS
RESERVED.  Confidential and Proprietary.  Do Not Copy or Distribute.  Alexandria
and Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

47397510-v5